Citation Nr: 1450908	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  14-33 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, currently rated as 20 percent disabling.

2. Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1961 to July 1969.

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to an increased rating for diabetes mellitus.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet; regulation of activities has not been demonstrated.

2. The Veteran is unable to secure and maintain substantially gainful employment as a result of his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2014).

2. The criteria for TDIU have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.340, 4.15, 4.16 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For increased rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Peake, 24 Vet.App. 94, 102-03 (2010) [hereinafter Vazquez-Flores v. Peake II] (citing Vazquez-Flores v. Peake, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet.App. 37, 43 (2008)).

The Veteran received VCAA notification prior to the unfavorable agency decision by letter dated in December 2011.  He was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information he needed to provide, and what information and evidence VA would attempt to obtain.  VA also informed him of the necessity of providing evidence demonstrating a worsening or increase in severity of the respective disability and was advised that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran has been afforded several VA examinations in conjunction with his appeal.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  These examinations are adequate for the purposes of evaluating the Veteran's claim on appeal, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide a discussion of pertinent symptomatology.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. Increased Rating for Diabetes Mellitus

Legal Criteria

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to rate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which disability rating to apply to the Veteran's disability, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  See generally, 38 C.F.R. 4.1.  Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period. 

Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different rating for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the rating criteria, diabetes mellitus that requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated is evaluated as 100 percent disabling.  38 C.F.R. § 4.119, Diagnostic Code 7913.

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated is evaluated as 60 percent disabling.  Id.  

Diabetes mellitus that requires insulin, restricted diet, and regulation of activities is evaluated as 40 Diabetes mellitus disabling.  Id.  

When insulin and a restricted diet are required, or an oral hypoglycemic agent and a restricted diet, a 20 percent evaluation is merited.  Id.  

The adjudicator is to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  Id.  at Note 1.

The term "regulation of activities" contained in Diagnostic Code 7913 means that a claimant must have a medical need to avoid strenuous occupational or recreational activities and thus medical evidence of limitation of activities is required.  Id.  See also Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

All of the listed criteria for a given percentage must be present under Diagnostic Code 7913, to warrant that rating.  Id.; cf. 38 C.F.R. § 4.21.

Analysis

The Veteran's diabetes mellitus has been assigned a 20 percent disability rating.  He asserts that a higher rating is warranted.

VA treatment records demonstrate that the Veteran's diabetes mellitus requires daily insulin and oral medication.  Nutrition reports indicate that he was placed on a diabetic diet which consisted of low fat, low cholesterol and low sodium.  The records do not suggest that regulation of activities due to diabetes mellitus been required.

The Veteran was afforded a VA examination in January 2012.  At the time of the examination, it was noted that his diabetes mellitus was managed by a restricted diet and prescribed oral hypoglycemic.  The condition did not require regulation of activities.  The appellant was seen less than two times per month for episodes of ketoacidosis or hypoglycemic reactions and had no hospitalizations over the past twelve months due to ketoacidosis or hypoglycemic.  There was no unintentional weight loss due to diabetes mellitus.  However, it was noted that the Veteran had progressive loss of strength and diabetic peripheral neuropathy due to diabetes mellitus.  

The appellant was afforded another VA examination in August 2013.  Noted treatment included a restricted diet, insulin injections once per day and oral hypoglycemic agents.  The appellant's diabetes mellitus did not require regulation of activities.  It was again noted that the Veteran was seen less than two times per month for episodes of ketoacidosis or hypoglycemic reactions and had no hospitalizations over the past twelve months due to ketoacidosis or hypoglycemic.  There was no unintentional weight loss due to diabetes, though he had progressive loss of strength, diabetic peripheral neuropathy and diabetic sensory polyneuropathy causing paresthesia in the legs due to diabetes mellitus.  

The appellant was afforded an additional VA examination in November 2013.  It was again noted that treatment for his service-connected diabetes mellitus consisted of a restricted diet, insulin injections once per day and oral hypoglycemic agents.  The appellant's diabetes mellitus did not require regulation of activities.  The Veteran was seen less than two times per month for episodes of ketoacidosis or hypoglycemic reactions and had no hospitalizations over the past twelve months due to ketoacidosis or hypoglycemic.  There was no unintentional weight loss, but it was noted that he had progressive loss of strength and diabetic peripheral neuropathy due to diabetes mellitus.  The appellant denied any new complications related to diabetes or changes in neuropathy.  

The Veteran was afforded a final VA examination in November 2014.  At that time, treatment for diabetes mellitus consisted of a restricted diet, insulin injections once per day and oral hypoglycemic agents.  The appellant's diabetes mellitus did not require regulation of activities.  It was again noted that the Veteran was seen less than two times per month for episodes of ketoacidosis or hypoglycemic reactions and had no hospitalizations over the past twelve months due to ketoacidosis or hypoglycemic.  There was no unintentional weight loss, but it was noted the appellant had diabetic peripheral neuropathy due to diabetes mellitus.   

The record demonstrates that the Veteran's diabetes mellitus requires daily insulin, oral medication and a restricted diet.  Despite his assertions that his activities have been restricted, the medical evidence demonstrates that that there are no restrictions of activities as a result of diabetes mellitus.  Notably, neither the January 2012, August 2013, November 2013 or November 2014 VA examiners determined that the Veteran activities were restricted due to diabetes mellitus.  Moreover, there is no evidence to suggest that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring two hospitalizations per year or twice monthly visits to a diabetic care provider.  Therefore, a higher rating is not warranted at this time.

The Board notes that the record demonstrates that the Veteran has polyneuropathy due to diabetes; however separate evaluations for these disabilities were established in the March 2012 rating decision and are not on appeal at this time.  No other complications have been attributed to the diabetes mellitus.  For example, service connection was denied for retinopathy, as his eye problems are diagnosed as glaucoma, which a VA examiner found less likely than not attributable to the diabetes mellitus.

As the Veteran's diabetes mellitus has required only oral medications, insulin and a restricted diet, a rating higher than 20 percent for diabetes mellitus is not warranted.  38 C.F.R. § 4.119, Code 7913.

The Board has considered whether a staged rating is appropriate in the instant case. See Hart, supra.  However, for the reasons discussed above, the Board finds that a preponderance of the evidence is against a higher evaluation at any point in the appeal period.  

Therefore, the benefit of the doubt rule does not apply, and the claim for an increased evaluation for the Veteran's diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities." 38 C.F.R. § 3.321(b)(1) (2013).  An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The rating criteria for diabetes mellitus reasonably describe the Veteran's disability level and symptomatology.  As noted above, the Veteran's diabetes mellitus requires insulin, oral medication and a restricted diet.  These requirements are contemplated by the rating criteria.  Thus, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluations are adequate, and referral for extraschedular evaluation is not required.

II. Entitlement to a TDIU

The United States Court of Appeals for Veterans Claims (Court) has held that entitlement to a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran asserts that his service-connected diabetes mellitus precludes him from securing and obtaining substantially gainful employment.  

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is currently service-connected for PTSD (50 percent disabling); diabetes mellitus (20 percent disabling); diabetic polyneuropathy of the right lower extremity (10 percent disabling); diabetic polyneuropathy of the left lower extremity (10 percent disabling); diabetic polyneuropathy of the right upper extremity (10 percent disabling); and diabetic polyneuropathy of the left upper extremity (10 percent disabling).  His combined disability rating is 80 percent.  Thus, he meets the percentage threshold set forth under 38 C.F.R. § 4.16(a).  

The remaining question is whether the Veteran's service-connected diabetes mellitus precludes gainful employment for which his education and occupational experience would otherwise qualify him.  

According to the Veteran's March 2014 claim for a TDIU, he completed 4 years of high school and has not completed any other education or training.  Following military service, he worked as a laborer, which included positions as a machine operator and a painter.  The Veteran has not been employed since 2006.

In a January 2012 examination report, the examiner determined that diabetes mellitus and complications of diabetes mellitus impacted the Veteran's ability to work.  He noted that diabetes impaired the appellant's stamina and caused paresthesia and numbness in the fingers and toes.  The examiner reported that numbness in the fingers resulted in impaired ability to manipulate small objects and use tools and impaired the ability to write.  He noted that chronic pain was distracting from work tasks.  

The above evidence supports an award of TDIU.  While other opinions of record reach a contrary finding, they are deemed as probative because they either lacked rationale or were based on consideration of inappropriate factors, such as the Veteran's age and the fact that he is retired.  Therefore, the evidence is at least in equipoise on the question of whether the Veteran's service-connected disabilities preclude substantially gainful employment.  Accordingly, the claim for a TDIU is granted.  In reaching this conclusion, the Board has considered the Veteran's educational and occupational background which is limited to a high school diploma and post-military work experience performing physical manual labor.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to a TDIU is granted.




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


